of law as to require that court to consider it in the absence of an objection. It chose to consider it because of the likelihood of repetition upon retrial.” Morgan v. Reeves, 226 Ga. 697, 699 (177 SE2d 68). Under these circumstances, it becomes necessary to make a further determination with regard to enumeration of error 22 which was the subject of Division 7.
There was no objection made as to the charge excepted to in the enumeration of error and such charge was not harmful as a matter of law so as to bring it within the provisions of Section 17 (c) of the Appellate Practice Act (Ga. L. 1965, pp. 18, 31, as amended; Code Ann. §70-207 (c)). Thus, the enumeration of error will not be considered by this court.

Judgment affirmed.


Bell, C. J., Jordan, P. J., Hall, P. J., Eberhardt and Whitman, JJ., concur. Pannell, Deen and Evans, JJ., dissent.